[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                               FILED
                                No. 05-11981          U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            Non-Argument Calendar       November 3, 2005
                          ________________________        THOMAS K. KAHN
                                                              CLERK
                               D. C. Docket Nos.
                           04-00090-CV-5-MCR-WCS
                               04-00122 CV-5-M

PATRICIA FOXWORTH, as
Administratrix of the Estate of
Christopher Allen Durden, deceased,

                                                     Plaintiff-Appellant,

                                      versus

KIA MOTORS CORPORATION,
EMERALD AUTO SALES,
KIA MOTORS AMERICA, INC.,

                                                     Defendants-Appellees.

                         _________________________

                                No. 05-12861
                            Non-Argument Calendar
                         __________________________

                                D.C. Docket Nos.
                              04-00090-CV-5-MCR
                                04-00122-CV-5-M

DEBRA WOODWARD, As Administratrix
of the Estate of Justin Vallieres, deceased,

                                                     Plaintiff-Appellant,
                                      versus

KIA MOTORS CORPORATION,
EMERALD AUTO SALES, INC.,
KIA MOTORS AMERICA, INC.,

                                                         Defendants-Appellees.

                          _______________________

                  Appeals from the United States District Court
                      for the Northern District of Florida
                        _________________________
                              (November 3, 2005)


Before HULL,WILSON and FAY, Circuit Judges.

PER CURIAM:

      Appellants challenge, in these consolidated appeals, the summary judgment

granted in favor of the appellees and the injunction preventing appellants from

pursuing these actions in the courts of Alabama. These rulings are affirmed for

the reasons set forth in the ORDERS of the United States District Court dated

March 30, 2005 and May 5, 2005.

      AFFIRMED.




                                         2